Citation Nr: 1705071	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-32 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a crushing injury to the 5th digit, right hand.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the great toe, left foot.  

4.  Entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for left total knee arthroplasty residuals.  

5.  Entitlement to service connection for rheumatoid arthritis.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for bilateral pes planus.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

Veteran served on active duty from September 1978 to March 1985 to July 1992.  However, an August 2010 Administrative Decision found that the Veteran's service discharge from March 1985 to July 1992 was under other than honorable conditions and is considered a bar to payment of VA benefits.  

In the October 2012 substantive appeal, the Veteran requested a Board hearing.  In an April 2016 correspondence, the Veteran via his representative withdrew this request.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

FINDINGS OF FACT

1.  Service connection for residuals of a crushing injury to the 5th digit of the right hand was denied in an August 2006 rating decision; the Veteran did not appeal this decision or submit new and material evidence within one year. 

2.  Service connection for a left knee disorder was denied in an August 2006 rating decision; the Veteran did not appeal this decision or submit new and material evidence within one year. 

3.  Service connection for a left great toe disorder was denied in an August 2006 rating decision; the Veteran did not appeal this decision or submit new and material evidence within one year. 

4.  Evidence received since the August 2006 rating decision is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claims of entitlement to service connection for residuals of a crushing injury to the fifth digit of the right hand, left knee disorder, and disorder of the left great toe, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision denying service connection for residuals of a crushing injury of the right fifth digit is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2.  As new and material evidence has been received, the requirements to reopen the claim for service connection for residuals of a crushing injury to the fifth right digit have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The August 2006 rating decision denying service connection for a left knee disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

4.  As new and material evidence has been received, the requirements to reopen the claim for service connection for a left knee disorder have been met.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The August 2006 rating decision denying service connection for a left great toe disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

6.  As new and material evidence has been received, the requirements to reopen the claim for service connection for a left great toe disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition of the Veteran's claims to reopen, and the fact that no unfavorable decision is rendered in the instant case, the Board finds that any deficiency in VA's notice or development actions is harmless error.


II.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an August 2006 rating decision, the RO denied service connection for a residuals of a right fifth digit injury, a left knee disorder, and a left great toe disorder, finding that the evidence did not demonstrate current disabilities regarding these claims.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the August 2006 rating decision includes the Veteran's claim, partial service treatment records (STRs), personnel records, private treatment records, a Social Security Administration (SSA) disability award, the Veteran's lay statements, and reports that the Veteran failed to appear for VA examinations scheduled in June 2006.  The STRs document injuries to the fifth digit of the right hand in January 1990, a left knee meniscal tear in January 1984, and May 1980 records of a left great toe injury.  The private records are silent regarding the right hand, left knee, and left toes.  The SSA decision notes severe impairments of the hand, knee, and foot.  

Evidence submitted after the August 2006 decision includes 1) the Veteran's statements of April 2010 and November 2009 in which he reported he hurt his left knee the same year he hurt his left toe - that he hurt his left knee in Fort Sill, Oklahoma in June 1980 when he twisted it falling over when his left toe was run over; 2) June 2005 private treatment records showing treatment for foot symptoms; 3) an October 2009 private record, in which the Veteran reported knee pain of over 10 years, left worse than right, and the impression was degenerative arthritis and no evidence of pes planus; 4) SSA records documenting the Veteran's reported history of a possible small avulsion fracture of the right fifth finger, referencing January 1990 radiographic images; 5) private treatment records documenting a left total knee arthroplasty in September 2010; 6) an August 2005 SSA examination that shows the Veteran complaining of permanent right finger digit contraction and pain after a 1990 injury to his hand; 7) a November 2009 private record in which the Veteran reported right hand pain since he fractured the 5th digit in 1991, x-rays demonstrated evidence of prior injury, and the assessment was bilateral carpal tunnel and cubital syndrome; 8) a November 2009 private record in which the Veteran reported pain in his left foot hallux; and 9) a January 2011 VA examination of the Veteran's left knee.  

The Board finds that new and material evidence has been presented.  The evidence, including medical records showing diagnoses of left knee right fifth finger, and the left great toe, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of present diagnoses or disorders of the left knee, right fifth finger, and the left great toe.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened. 

ORDER

A claim of entitlement to service connection for residuals of a crushing injury to the right fifth digit is reopened.

A claim of entitlement to service connection for a left knee disorder is reopened.

A claim of entitlement to service connection for a left great toe disorder is reopened.  


REMAND

First, remand for all claims is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as any relevant VA medical center.  38 C.F.R. § 3.159(c)(2).  The October 2012 Statement of the Case refers to VA treatment records from the Gainesville VA Medical Center, to include Jacksonville VA Outpatient Clinic through 2010.  At least some of these records, however, were records for a similarly-named veteran, but not this Veteran.  Additionally, there are no more recent records.  Thus, remand is required to obtain VA treatment records, beginning in 2006.

Second, remand is required for the left knee disorder to obtain an adequate examination and opinion.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury or symptoms, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Here, the Veteran claims he injured his left knee during his military service.  See December 2016 appellate brief; November 2009 statement.  STRs from January 1984 document the Veteran reported to an emergency room with complaints of his left knee giving out while walking.  There was immediate pain and an inability to straighten his knee fully.  No previous history of injury was provided for the left knee.  The Veteran was assessed with a torn meniscus.  In an October 2009 private record, the Veteran reported knee pain for over 10 years, left knee worse than the right.  X-rays of the knees showed evidence of end stage degenerative arthritis in the medial compartment, bilateral knees, with left worse than right.  The attending physician also saw evidence of patellofemoral degenerative joint disease and genu varum.  In a December 2009 statement, a friend of the Veteran's for 20 years stated that the Veteran had had knee and back pain the entire time he'd known him.  A January 2011 VA examination was conducted.  The diagnosis was degenerative arthritis status post total knee arthroplasty.  The examiner opined that the left knee disorder was less likely as not caused or aggravated by service, noting that the records did not show any evidence of a chronic condition of the left knee, referring to STRs in 1984 and 1990 that did not indicate any left knee disability.  But the examiner did not address the Veteran's lay statements or the buddy statement that the symptoms had persisted since that time.  On remand, an opinion should be obtained that addresses the competent statements describing knee symptoms back to the Veteran's military service.  

Third, remand is required regarding the claim of entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for left total knee arthroplasty residuals as it is inextricably intertwined with the claim for service connection for a left knee disorder.  See Furthermore, issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Fourth, remand is required regarding the claim for service connection for a left big toe disorder to obtain a VA examination.  An examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, STRs document treatment for injury after a truck rim struck the Veteran's left great toe in May 1980.  On examination, the large toe nail bed was blackened.  However, the Veteran's toe was not broken and x-rays images were within normal limits.  The diagnosis was contused large toe with blood under the nail bed.  The Veteran was put on a profile for three days after his toe was drilled in the nail bed to relieve pressure from the blood.  Post-service records document treatment for the Veteran's toe in June 2005.  The Veteran, through representation, has contended that symptoms have persisted since his military service.  In a November 2009 private record, the Veteran reported pain in his left foot hallux.  In an October 2009 private record, the diagnosis included ingrown nails, bilateral halluces.  Accordingly, an examination is warranted for the Veteran's claim.  

Fifth, remand is required regarding the claim for service connection for a low back disorder to obtain a VA examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  In a January 2010 private medical record, the Veteran reported low back pain for approximately 18 years with the onset after an automobile accident in 1992 when he was rear-ended.  He described having central and left-sided low back pain, and occasional left lower extremity numbness.  The examiner referred to an MRI assessment from September 2009, which showed focal disk herniation with generalized bulge at L3-4.  The bone marrow signal was normal, as was the remainder of the lumbar spine.  The Veteran was assessed with L3-4 degenerative disk disease, mechanical back pain, and iliotibial band syndrome.  

However, in November 2009, the Veteran reported that he suffered a back injury when he initially injured his left great toe.  Further, in the December 2009 buddy statement, the Veteran was described as having low back symptoms for twenty years.  Thus, the evidence contains competent evidence of diagnosed disability, shows that the Veteran suffered an event or injury to his back, although conflicting evidence of when that occurred, and indicates that there have been symptoms for a long period of time.  In light of the low threshold set by McLendon, the Board finds that an examination is warranted for the Veteran's claim.  

Sixth, remand is required regarding the claim for service connection for pes planus to obtain a VA examination and opinion.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  The Veteran's September 1978 service entrance examination documents the diagnosis of mild pes planus, asymptomatic.  Thus, for the Veteran to be entitled to service connection for a bilateral foot disorder, he must show that bilateral pes planus was aggravated beyond its natural progression during his active duty.  See 38 U.S.C.A. § 1153 (West 2014).  Where a disability is noted upon entry into service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation.  See 38 U.S.C.A. § 1153; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Because asymptomatic mild pes planus was noted on the Veteran's entry examination in September 1978, the Veteran's claim is one for aggravation.  

STRs document treatment for sore feet in August 1983.  The Veteran has also competently described having bilateral foot pain during his military service.  In an October 2009 private treatment record, an examiner found no evidence of pes planus, but found that the Veteran had ingrown nails in his bilateral great toes.  However, the Board does not find that this record is probative of a finding that the Veteran does not have pes planus, especially since the condition was noted on his entry into military service.  An examination is thus warranted.

Seventh, remand is required regarding the claim for service connection for residuals of a crush injury to the 5th digit of the right hand for an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  First, the STRs indicate injuries to the fifth digit of the right hand in January 1990.  Second, SSA records document the Veteran's reported history of a possible small avulsion fracture of the right fifth finger, referencing January 1990 radiographic images.  In an August 2005 SSA examination, the Veteran complaining of permanent right finger digit contraction and pain after a 1990 injury to his hand.  In a November 2009 private record, the Veteran reported right hand pain since he fractured the 5th digit in 1991, x-rays demonstrated evidence of prior injury, and the assessment was bilateral carpal tunnel and cubital syndrome.  Accordingly, an examination is required.  

Eighth, and finally, remand is required regarding the Veteran's TDIU claim as it is inextricably intertwined with the resolution of the above-noted issues.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated after 2006.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his left knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorder had onset in or was otherwise caused by his military service.  The examiner must specifically address the following:  1) the Veteran's lay statements describing left knee symptoms since tearing his meniscus during service in January 1980; 2) a December 2009 buddy statement describing the Veteran having knee symptoms since his service; 3) the impression of a torn meniscus in the STRs; and 4) the 2011 VA examination.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any left great toe disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine whether the Veteran has disability of the left great toe.  

Second, if there is a current disability, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each left great toe disorder had onset in or was otherwise caused by his military service.  The examiner must specifically address the following:  1) record of the Veteran sustaining injury to his left great toe in a May 1980 service treatment record; 2) post-service treatment records from June 2005 documenting toe symptoms; and 3) the Veteran's statements indicating he has had toe symptoms since his military service. 

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder had onset in or was otherwise caused by his military service.  The examiner must specifically address the following: 
1) the Veteran's lay statements describing low back pain since injuring his back during service; 2) a December 2009 buddy statement describing the Veteran having low back symptoms since his service; and 3) the January 2010 private record in which the Veteran reported low back pain since an accident in 1992.  

6. After any additional records have been obtained and associated with the claims file, provide the Veteran a VA examination in connection with his claim of service connection for bilateral pes planus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

After examining the Veteran and reviewing the record, the examiner must provide the following opinions: 

Is it at least as likely as not that the pre-existing asymptomatic mild pes planus noted at the Veteran's September 1998 service enlistment medical examination was aggravated during service?  If so, is it at least as likely as not that any increase in disability during service was due to the natural progression of the condition?

The examiner is advised that the service treatment records are largely unavailable and he or she must therefore carefully consider the Veteran's credibly reported medical history in rendering the requested opinions, including August 1983 in-service treatment bilateral foot pain and his statements that he has had continuing foot pain since his military service.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any residuals of an injury to the right hand 5th finger.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each residual had onset in or was otherwise caused by his military service.  The examiner must specifically address the following: 
1) the STRs indicating injuries to the fifth digit of the right hand in January 1990; 2) SSA records documenting the Veteran's reported history of a possible small avulsion fracture of the right fifth finger; 3) August 2005 SSA records in which the Veteran reported permanent right finger digit contraction and pain after a 1990 injury to his hand; and 4) a November 2009 private record in which the Veteran reported right hand pain since he fractured the 5th digit in 1991, x-rays demonstrated evidence of prior injury, and the assessment was bilateral carpal tunnel and cubital syndrome.  

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any aspect of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


